COURT OF APPEALS
                          EIGHTH DISTRICT OF TEXAS
                                  EL PASO, TEXAS
                                         §
  R & M Mixed Beverages Consultants,
  Inc.,                                  §       No. 08-17-00054-CV

                        Appellant,                 §                  Appeal from the

  v.                                               §                210th District Court

  Safe Harbor Benefits, Inc., USG Insurance        §             of El Paso County, Texas
  Services, Inc., WKF & C Agency, Inc. of
  Texas, and WKF & C Agency as Merged              §               (TC# 2016DCV0374)
  Into Ryan Specialty Group Services, LLC,
  and Ryan Specialty Group, LLC,                   §

                          Appellees.               §

                                            ORDER

       On March 14, 2017 this Court issued an order for mediation referral. The order

required the parties to make any objection to referral within ten days of the order. On March 24,

2017 Appellees timely filed their objections. The Court finds Appellees’ objections persuasive.

       Therefore the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Record is now due in this Court on or before April 26, 2017. If no Reporter’s

Record will be filed for this appeal then the Appellant’s brief shall be due in this Court thirty

days after the Clerk’s Record is filed.

       IT IS SO ORDERED this 27th day of March, 2017.




                                               PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.